                                                      Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 1 of 13



                                             1   Michael F. Ram, Bar No. (104805)
                                                 MRam@RobinsKaplan.com
                                             2   Robins Kaplan LLP
                                                 2440 W El Camino Real, Suite 100
                                             3   Mountain View, CA 94040
                                                 Telephone: 650 784 4040
                                             4   Facsimile: 650 784 4041

                                             5   Michael J. Pacelli, pro hac vice
                                                 MPacelli@RobinsKaplan.com
                                             6   Robins Kaplan LLP
                                                 800 LaSalle Avenue, Suite 2800
                                             7   Minneapolis, MN 55402
                                                 Telephone: 612 349 8500
                                             8   Facsimile: 612 349 4181

                                             9   Samuel J. Strauss
                                                 sam@turkestrauss.com
                                            10   Turk & Strauss LLP
                                                 613 Williamson Street #201
R OBINS K APLAN LLP




                                            11   Madison, WI 53703
            A TTORNEYS A T L AW




                                                 Telephone: 608-237-1775
                                            12   Facsimile: 608-509-4423
                          M OUNTAIN V IEW




                                            13   Attorneys for Plaintiff

                                            14
                                                                                  UNITED STATES DISTRICT COURT
                                            15
                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                            16
                                                                                     SAN FRANCISCO DIVISION
                                            17
                                                 Robin Moody, on behalf of herself and all          Case No. 3:18-cv-04496-JD
                                            18   others similarly situated,
                                                                                                    PLAINTIFFS’ FIRST AMENDED CLASS
                                            19                       Plaintiff,                     ACTION COMPLAINT FOR
                                            20   v.                                                 1. Violation of the California Unfair
                                                                                                       Competition Law (Cal. Bus. & Prof. Code
                                            21   Citibank, N.A,                                        § 17200, et seq.)
                                            22                       Defendant.                     2. Breach of Contract
                                            23                                                         DEMAND FOR JURY TRIAL
                                            24                                                      Class Action Complaint Filed: July 25, 2018
                                            25                                                      Honorable Judge James Donato
                                            26
                                                                        INTRODUCTION AND STATEMENT OF FACTS
                                            27
                                                         1.       This case concerns Citibank, N.A.’s (“Citi’s”) violation of California laws
                                            28
                                                                                                               AMENDED CLASS ACTION COMPLAINT
                                                                                                                                3:18-CV-04496-JD
                                                    Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 2 of 13



                                             1   requiring a mortgage lender to pay interest on funds held in escrow accounts for residential
                                             2   mortgages. Many mortgage lenders, including Defendant, require their customers to maintain an
                                             3
                                                 escrow account for the Property tax and insurance on the Property. These additional and
                                             4
                                                 significant deposits made by the mortgagor to maintain the escrow account are the mortgagor’s
                                             5
                                                 funds. California law requires that lenders pay at least 2% on these accounts:
                                             6

                                             7          Every financial institution that makes loans upon the security of real Property
                                                        containing only a one- to four-family residence and located in this state or purchases
                                             8          obligations secured by such Property and that receives money in advance for payment
                                                        of taxes and assessments on the Property, for insurance, or for other purposes relating to
                                             9          the Property, shall pay interest on the amount so held to the borrower. The interest on
                                                        such amounts shall be at the rate of at least 2 percent simple interest per annum. Such
                                            10          interest shall be credited to the borrower's account annually or upon termination of such
R OBINS K APLAN LLP




                                                        account, whichever is earlier.
                                            11           ….
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                                        No financial institution subject to the provisions of this section shall impose any fee or
                                                        charge in connection with the maintenance or disbursement of money received in advance
                                            13          for the payment of taxes and assessments on real Property securing
                                                        loans made by such financial institution, or for the payment of insurance, or for other
                                            14          purposes relating to such real Property, that will result in an interest rate of less than 2
                                                        percent per annum being paid on the moneys so received.
                                            15
                                                 California Civil Code §2954.8(a) (Emphasis added.)
                                            16

                                            17          2.      Historically, certain mortgage lenders have erroneously claimed that the National

                                            18   Bank Act preempts Cal. Civ. Code §2954.8(a), reasoning that the state statute prevents or

                                            19   significantly interferes with the exercise of national bank powers in contravention of federal law.
                                            20   On March 2, 2018, the Ninth Circuit ruled that the National Bank Act does not preempt state
                                            21
                                                 mortgage escrow laws, including the requirement to pay interest on mortgage escrow accounts set
                                            22
                                                 forth in Cal. Civ. Code §2954.8(a), and found that banks are required to follow that law. Lusnak
                                            23
                                                 v. Bank of Am., N.A., 883 F.3d 1185, 1197 (9th Cir. 2018). The Ninth Circuit further found that
                                            24

                                            25   the CA statute was not preempted even before Dodd-Frank came into effect, thus it applies to

                                            26   mortgage loans initiated prior to Dodd-Frank. Id. at 1197.

                                            27          3.      More broadly, with the passage of the Dodd-Frank Wall Street Reform and
                                            28

                                                                                                              AMENDED CLASS ACTION COMPLAINT
                                                                                                -2-                            3:18-CV-04496-JD
                                                    Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 3 of 13



                                             1   Consumer Protection Act and its new federal preemption provision, federal agencies and
                                             2   regulators are required to make “case-by-case” analyses of a state’s laws on a particular banking
                                             3
                                                 practice and their “impact on any national bank that is subject to that law” before issuing
                                             4
                                                 regulations preempting the state law. See 12 U.S.C. § 25b(b). To the extent that federal regulators
                                             5
                                                 seek to preempt multiple states’ laws, the regulator must also first consult with the Consumer
                                             6

                                             7   Financial Protection Bureau (“CFPB”). Id. Congress has established this arduous path for the

                                             8   making of preemption determinations in an effort to discourage the OCC from making a large

                                             9   number of those determinations on an overbroad scale, to better protect the interests of states and
                                            10
                                                 consumers. Plaintiff is informed and believes that the federal regulatory agencies have not issued
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                 such case-by-case analyses with respect to California’s mortgage escrow account interest law, nor
                                            12
                          M OUNTAIN V IEW




                                                 have they consulted with the CFPB to issue regulations mandating a blanket preemption of
                                            13
                                                 multiple states’ laws.
                                            14

                                            15          4.      Notably, the Dodd-Frank Act expresses an explicit policy that consumers should

                                            16   retain the interest gained on their escrow accounts. Congress has mandated that “[i]f prescribed
                                            17   by applicable State or Federal law, each creditor shall pay interest to the consumer on the amount
                                            18
                                                 held in any impound, trust, or escrow account that is subject to this section in the manner as
                                            19
                                                 prescribed by that applicable State or Federal law.” 15 U.S.C. §1639d(g)(3). This requirement is
                                            20
                                                 in line with regulations of the United States Department of Housing and Urban Development
                                            21
                                                 (“HUD”), which state that: “[w]here escrow funds are invested, the net income derived from this
                                            22

                                            23   investment must be passed on to the mortgagor in the form of interest…. In compliance with

                                            24   any state and/or regulatory agency requirements governing the handling and/or payment of
                                            25   interest earned on a mortgagor’s escrow account.” HUD Handbook 4330.1, Rev-5, §2-5. As
                                            26
                                                 the Act does not preempt state laws that afford “greater protection” than federal finance laws (12
                                            27
                                                 U.S.C. § 5551(a)), Defendant is required to comply with California law.
                                            28

                                                                                                              AMENDED CLASS ACTION COMPLAINT
                                                                                                -3-                            3:18-CV-04496-JD
                                                    Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 4 of 13



                                             1          5.      In 2006, Plaintiff Robin Moody (“Moody”) entered into a mortgage contract with
                                             2   Countrywide Home Loans, Inc. in respect of a single-family residential Property (the Moody
                                             3
                                                 Property) located in Alameda County, California. On or about February 9, 2016, the mortgage for
                                             4
                                                 the Moody Property was assigned to Citi.
                                             5
                                                        6.      The mortgage agreement for the Moody Property (the Moody Mortgage
                                             6

                                             7   Agreement) contains boilerplate, adhesive and nonnegotiable terms that require Moody to make

                                             8   payments to an escrow account, held by Defendant:

                                             9          Funds for Escrow Items: Borrower shall pay to Lender on the day Periodic Payments are
                                                        due under the Note, until the Note is paid in full, a sum (the “Funds”) to provide for payment
                                            10          of amounts due for (a) taxes and assessments and other items which can attain priority over
                                                        this Security Instrument as a lien or encumbrance on the Property; (b) leasehold payments
R OBINS K APLAN LLP




                                            11          or ground rents on the Property, if any; (c) premiums for any and all insurance required by
            A TTORNEYS A T L AW




                                                        Lender under Section 5; and (d) Mortgage Insurance premiums, if any, or any sums payable
                                            12
                          M OUNTAIN V IEW




                                                        by Borrower to Lender in lieu of the payment of Mortgage Insurance premiums in
                                                        accordance with the provisions of Section 10. These items are called “Escrow Items”. At
                                            13          origination or at any time during the term of the Loan, Lender may require that Community
                                                        Association Dues, Fees and Assessments, if any, be escrowed by the Borrower, and such
                                            14          dues, fees and assessments shall be an Escrow Item.
                                            15   Notably, the Moody Mortgage Agreement acknowledges Defendant’s obligation to pay interest
                                            16
                                                 where required by law. It states: “Unless an agreement is made in writing or Applicable Law
                                            17
                                                 requires interest to be paid on the Funds, Lender shall not be required to pay Borrower any
                                            18
                                                 interest or earnings on the funds.”
                                            19

                                            20          7.      As required by the Moody Mortgage Agreement, Plaintiff Moody has timely
                                            21
                                                 deposited funds into the escrow accounts, and Defendant has never claimed that she did not.
                                            22
                                                 Defendant received the funds from Moody either directly or indirectly through Defendant’s agent
                                            23
                                                 or loan servicer whom Defendant authorized to receive the funds and whom Defendant controls.
                                            24

                                            25   But Moody has never received back from Defendant or its agents or loan servicers the interest

                                            26   owing on her funds maintained in the escrow accounts.

                                            27          8.      On information and belief, Moody is informed and believes that Defendant
                                            28

                                                                                                              AMENDED CLASS ACTION COMPLAINT
                                                                                               -4-                             3:18-CV-04496-JD
                                                     Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 5 of 13



                                             1   controlled and controls whether it, its agents, or its loan servicers authorized to receive the funds
                                             2   complied with and comply with applicable law, including the requirement to pay interest in
                                             3
                                                 accordance with California Civil Code §2954.8(a).
                                             4
                                                        9.      Moody therefore brings this action on her own behalf and on behalf of all others
                                             5
                                                 similarly situated for restitution and reimbursement, injunctive relief and declaratory relief,
                                             6

                                             7   pursuant to the California Unfair Competition Law (“UCL”), California Business and

                                             8   Professional Code §17200, et seq and the common law of contract.

                                             9          10.     Plaintiff was not aware of Defendant’s failure to make these payments as required
                                            10
                                                 by law, and an investigation by Plaintiff or by a reasonable consumer would not have uncovered
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                 Defendant’s misconduct.
                                            12
                          M OUNTAIN V IEW




                                                        11.     In 2017, Citigroup loaned $988 million for one- to four-family residential
                                            13
                                                 mortgages in the United States. 1
                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20
                                                        12.     In 2016, Citibank, N.A. originated at least 17,000 first loan mortgages for one- to
                                            21

                                            22   four-family, owner-occupied, site-built homes. 2

                                            23

                                            24
                                                 1
                                                   Citigroup, Inc., 2017 Annual Report, available at
                                            25   https://www.citigroup.com/citi/investor/quarterly/2018/ar17_en.pdf?ieNocache=816 (stating “[a]
                                                 one- to four-family residential mortgage commitment is a written confirmation from Citigroup to
                                            26   a seller of a property that the bank will advance the specified sums enabling the buyer to complete
                                                 the purchase.”).
                                            27   2
                                                   Residential Mortgage Lending in 2016: Evidence from the Home Mortgage Disclosure Act Data
                                                 - November 2017, https://www.federalreserve.gov/publications/2017-november-residential-
                                            28   mortgage-lending-in-2016.htm (last visited Jan. 25, 2019).
                                                                                                               AMENDED CLASS ACTION COMPLAINT
                                                                                                 -5-                            3:18-CV-04496-JD
                                                    Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 6 of 13



                                             1

                                             2

                                             3

                                             4

                                             5

                                             6

                                             7

                                             8

                                             9

                                            10
                                                                                             II
R OBINS K APLAN LLP




                                            11                                    JURISDICTION AND VENUE
            A TTORNEYS A T L AW




                                            12          13.     This Court has diversity jurisdiction pursuant to 28 USC § 1332(a)(1), because the
                          M OUNTAIN V IEW




                                            13   matter in controversy exceeds the sum of $75,000, exclusive of interest and costs, and Plaintiffs
                                            14   and members of the putative class are citizens of a State which is different from the State of
                                            15
                                                 citizenship of Defendant.
                                            16
                                                        14.     This Court also has original jurisdiction over this action pursuant to the Class
                                            17
                                                 Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2), because minimal diversity exists, there
                                            18

                                            19   are more than 100 putative class members, and the aggregated claims of the individual class

                                            20   members exceeds the sum or value of $5,000,000 exclusive of interest and costs.

                                            21          15.     This Court has personal jurisdiction over the Defendant because Defendant has
                                            22
                                                 conducted and continues to conduct business in the State of California, and because Defendant
                                            23
                                                 has committed the acts and omissions here complained in the State of California.
                                            24
                                                        16.     Venue as to Defendant is proper in this judicial district. Citi is one of the largest
                                            25
                                                 mortgage lenders operating in this district; it has branches throughout this district; and many of
                                            26

                                            27   Defendant’s acts complained of occurred in this district.

                                            28

                                                                                                               AMENDED CLASS ACTION COMPLAINT
                                                                                                 -6-                            3:18-CV-04496-JD
                                                    Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 7 of 13



                                             1                                                  II
                                                                                           THE PARTIES
                                             2
                                                        17.      Plaintiff Moody is a resident and citizen of the city of San Leandro, California and
                                             3
                                                 is the lawful owner of the Moody Property and is a party to the Moody Mortgage Agreement.
                                             4

                                             5          18.      Defendant Citi is one of the largest national banks and one of the largest mortgage

                                             6   lenders in the country. Defendant is a wholly owned subsidiary of Citigroup, Inc. Defendant is a

                                             7   citizen of New York. Defendant enters into and/or maintains residential Property Mortgage
                                             8
                                                 Agreement with customers in California for Property located in California, and requires those
                                             9
                                                 borrowers to maintain escrow accounts, into which they are obligated to deposit significant funds
                                            10
                                                 for the payment of Property tax and insurance on their Property. Defendant has systematically and
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                 uniformly failed and continues to refuse to pay interest on those funds, in violation of state and
                                            12
                          M OUNTAIN V IEW




                                            13   federal laws.

                                            14
                                                                                           III
                                            15                                  CLASS ACTION ALLEGATIONS

                                            16
                                                        19.      Plaintiff Moody brings this litigation, on her own behalf and on behalf of the
                                            17
                                                 following Class, pursuant to Federal Rule of Civil Procedure 23:
                                            18

                                            19          All mortgage loan customers of Citi (or its subsidiaries), whose mortgage loan is for a one-
                                                        to-four family residence located in California, and who paid Citi or its agents or loan
                                            20          servicers money in advance for payment of taxes and assessments on the Property, for
                                                        insurance, or for other purposes relating to the Property, and to whom Citi and its agents
                                            21          and loan servicers failed to pay interest as required by §2954.8(a). Excluded from the above
                                                        Class is any entity in which Defendant has a controlling interest, and officers or directors
                                            22          of Defendant. The judge assigned to this case and the judge’s staff members are also
                                                        excluded from the Class.
                                            23
                                                        20.      Plaintiff reserves the right under Rule 23 to amend or modify the Class
                                            24
                                                 descriptions with greater specificity or further division into subclasses or limitation to particular
                                            25
                                                 issues, based on the results of discovery and further investigation.
                                            26

                                            27          21.      The members of the Class are so numerous that their individual joinder is

                                            28   impracticable. Because the class members may be identified through business records regularly

                                                                                                               AMENDED CLASS ACTION COMPLAINT
                                                                                                 -7-                            3:18-CV-04496-JD
                                                    Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 8 of 13



                                             1   maintained by Defendant and its employees and agents, and through the media, the number and
                                             2   identities of class members can be ascertained. Members of the Class can be notified of the
                                             3
                                                 pending action by e-mail, mail, and by published notice, if necessary.
                                             4
                                                        22.     There are questions of law and fact common to the Class. These questions
                                             5
                                                 predominate over any questions affecting only individual class members. These common legal
                                             6

                                             7   and factual issues include, but are not limited to:

                                             8          •       Whether Defendant has systematically violated state and federal law with respect

                                             9                  to the disbursement back to mortgage borrowers of the interest accrued on escrow
                                            10
                                                                accounts;
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                        •       Whether Defendant’s conduct violates the unlawful prong of the UCL;
                                            12
                          M OUNTAIN V IEW




                                                        •        Whether Defendant’s conduct violates the unfairness prong of the UCL;
                                            13
                                                        •        Whether Defendant’s conduct breached its mortgage agreements with customers;
                                            14

                                            15          •       Whether Defendant must provide restitution and reimbursement in the amount of

                                            16                  interest accrued on escrow accounts to its customers; and
                                            17          •       Whether declaratory and/or injunctive relief is appropriate to prohibit Defendant
                                            18
                                                                from engaging in this conduct in the future.
                                            19

                                            20          23.     Plaintiff’s claims are typical of the claims of each member of the Class. Plaintiff,

                                            21   like all other members of the Class, has sustained damages arising from Defendant’s violations of
                                            22   the laws alleged here. Her damages are identical in nature to those of the Class.
                                            23
                                                        24.     The representative Plaintiff will fairly and adequately represent and protect the
                                            24
                                                 interests of the Class members. She has retained counsel who are experienced and competent trial
                                            25
                                                 lawyers in complex litigation and class action litigation. There are no material conflicts between
                                            26

                                            27   Plaintiff and the members of the Class that would make class certification inappropriate. Counsel

                                            28   for the Class will vigorously assert the claims of all Class members.

                                                                                                               AMENDED CLASS ACTION COMPLAINT
                                                                                                 -8-                            3:18-CV-04496-JD
                                                    Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 9 of 13



                                             1          25.     This suit may be maintained as a class action under because questions of law and
                                             2   fact common to the Class predominate over the questions affecting only individual members of
                                             3
                                                 the Class and a class action is superior to other available means for the fair and efficient
                                             4
                                                 adjudication of this dispute. A class action is superior because the damages suffered by individual
                                             5
                                                 class members are small compared to the burden and expense of individual prosecution of the
                                             6

                                             7   complex and extensive litigation needed to address Defendant’s conduct. Further, it would be

                                             8   virtually impossible for the members of the Class to individually redress effectively the wrongs

                                             9   done to them. Even if Class members themselves could afford such individual litigation, the court
                                            10
                                                 system could not. In addition, individualized litigation increases the delay and expense to all
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                 parties and to the court system resulting from complex legal and factual issues of the case.
                                            12
                          M OUNTAIN V IEW




                                                 Individualized litigation also presents a potential for inconsistent or contradictory judgments. By
                                            13
                                                 contrast, the class action device presents far fewer management difficulties; allows the hearing of
                                            14

                                            15   claims which might otherwise go unaddressed because of the relative expense of bringing

                                            16   individual lawsuits; and provides the benefits of single adjudication, economies of scale, and
                                            17   comprehensive supervision by a single court.
                                            18
                                                        26.     Plaintiff contemplates the eventual issuance of notice to the proposed Class
                                            19
                                                 members setting forth the subject and nature of the instant action. Defendant’s own business
                                            20
                                                 records and electronic media can be utilized for the contemplated notices. To the extent that any
                                            21
                                                 further notices may be required, the Class Plaintiff would contemplate the use of additional media
                                            22

                                            23   and/or mailings.

                                            24          27.     Absent class certification and determination of declaratory, injunctive, statutory
                                            25   and other legal questions on a classwide basis, prosecution of separate actions by individual
                                            26
                                                 members of the Class will create the risk of inconsistent or varying adjudications with respect to
                                            27
                                                 individual members of the Class which would establish incompatible standards of conduct for the
                                            28

                                                                                                               AMENDED CLASS ACTION COMPLAINT
                                                                                                 -9-                            3:18-CV-04496-JD
                                                   Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 10 of 13



                                             1   parties opposing the Class or adjudication with respect to individual members of the Class which
                                             2   would as a practical matter be dispositive of the interests of the other members not parties to the
                                             3
                                                 adjudication or substantially impair or impede their ability to protect their interests.
                                             4

                                             5                                     FIRST CAUSE OF ACTION
                                                          (Violation of California Business & Professions Code Sections 17200, et seq. –
                                             6                             Unfair Competition Law – Unlawful Prong)

                                             7            28.   Plaintiff incorporates by reference and re-alleges all paragraphs previously alleged.

                                             8            24.   Defendant, through its failure to pay interest as required on the Class members’
                                             9
                                                 residential mortgage escrow accounts, has violated California Civil Code §2954.8 and 15 U.S.C.
                                            10
                                                 §1639d(g), and contravened the declared legislative policy espoused in the HUD regulations as
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                 set forth in HUD Handbook 4330.1, Rev-5, §2-5. This constitutes unlawful conduct within the
                                            12
                          M OUNTAIN V IEW




                                            13   meaning of California Business & Professions Code Sections 17200, et seq.

                                            14            29.   Plaintiff and the Class members, and each of them, have been damaged by these

                                            15   unlawful practices. Pursuant to California Business and Professions Code § 17200 et seq.
                                            16   Plaintiff, on her own behalf and on behalf of all others similarly situated, seek relief as prayed for
                                            17
                                                 below.
                                            18

                                            19                                   SECOND CAUSE OF ACTION
                                                          (Violation of California Business & Professions Code Sections 17200, et seq. –
                                            20                               Unfair Competition Law - Unfair Prong)

                                            21            30.   Plaintiff incorporates by reference and re-allege all paragraphs previously alleged.

                                            22            31.   Defendant’s conduct is unfair under the UCL because it has no utility and, even if
                                            23
                                                 it did, any utility is outweighed by the gravity of harm to Plaintiff and the Class members.
                                            24
                                                 Defendant’s practice is also immoral, unethical, oppressive or unscrupulous and causes injury to
                                            25
                                                 consumers which outweighs its benefits.
                                            26
                                                          32.   Plaintiff and the Class members, and each of them, have been damaged by these
                                            27

                                            28   practices. Pursuant to California Business and Professions Code § 17200 et seq. Plaintiff, on her

                                                                                                                AMENDED CLASS ACTION COMPLAINT
                                                                                                 - 10 -                          3:18-CV-04496-JD
                                                   Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 11 of 13



                                             1   own behalf and on behalf of all others similarly situated, seek relief as prayed for below.
                                             2
                                                                                      THIRD CAUSE OF ACTION
                                             3                                           (Breach of Contract)
                                             4          33.     Plaintiff incorporates by reference and re-alleges all paragraphs previously alleged.
                                             5          34.     Defendant was and is bound by the standard form mortgage agreements it entered
                                             6   into with Plaintiff and the Class.
                                             7
                                                        35.     Plaintiff and the Class did all, or substantially all, of the significant things that the
                                             8   mortgage agreements required them to do.
                                             9          36.     By failing to pay to Plaintiff and the Class the statutory rate of interest owed on
                                            10   Plaintiff and the Class’ escrow accounts, Defendant breached the terms of the agreements
R OBINS K APLAN LLP




                                            11
                                                 requiring it to comply with applicable state and federal law.
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                                        37.     Plaintiff and the Class members have suffered damages as a result of Defendant’s
                                            13
                                                 breach of contract.
                                            14

                                            15                                          PRAYER FOR RELIEF

                                            16          WHEREFORE, Plaintiff, on behalf of herself and the members of the Class, demands

                                            17   judgment against and relief from Defendant as follows:

                                            18          1.      An order certifying that this action may be maintained as a class action and
                                            19
                                                                appointing Plaintiff and her counsel of record to represent the Class.
                                            20
                                                        2.      An order pursuant to California Business and Professions Code §§ 17203 requiring
                                            21
                                                                Defendant:
                                            22
                                                                a.      to cease such acts and practices declared by this Court to be an unlawful,
                                            23

                                            24                          or an unfair business act or practice, a violation of laws, statutes, or

                                            25                          regulations, or constituting unfair competition; and
                                            26                  b.      to disgorge all profits and compensation improperly obtained by Defendant
                                            27
                                                                        as a result of such acts and practices declared by this Court to be an
                                            28

                                                                                                                 AMENDED CLASS ACTION COMPLAINT
                                                                                                 - 11 -                           3:18-CV-04496-JD
                                                 Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 12 of 13



                                             1                      unlawful or unfair business act or practice, a violation of laws, statutes, or
                                             2                      regulations, or constituting unfair competition and restore them to Plaintiff
                                             3
                                                                    and the Class.
                                             4

                                             5      3.      Declaratory relief determining the illegality of Defendant’s acts and practices.

                                             6      4.      Damages under the cause of action for breach of contract.

                                             7      5.      Reasonable attorney’s fees and costs, pursuant to California Code of Civil

                                             8              Procedure 1021.5, and other statutes as may be applicable, as well as provided by

                                             9              the contracts.           .

                                            10      6.      Prejudgment interest.
R OBINS K APLAN LLP




                                            11      7.      Costs of suit.
            A TTORNEYS A T L AW




                                            12      8.      Such other and further relief as this Court deems appropriate.
                          M OUNTAIN V IEW




                                            13                                 DEMAND FOR JURY TRIAL

                                            14      Plaintiff requests a jury trial on all issues triable thereby.

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                                             AMENDED CLASS ACTION COMPLAINT
                                                                                             - 12 -                           3:18-CV-04496-JD
                                                    Case 3:18-cv-04496-JD Document 40 Filed 01/25/19 Page 13 of 13



                                             1
                                                 DATED: January 25, 2019            ROBINS KAPLAN LLP
                                             2

                                             3                                      By:   /s/ Michael F. Ram_______________
                                                                                            Michael F. Ram, Bar No. (104805)
                                             4
                                                                                     Michael F. Ram, Bar No. (104805)
                                             5                                       MRam@RobinsKaplan.com
                                                                                     Robins Kaplan LLP
                                             6                                       2440 W El Camino Real
                                                                                     Suite 100
                                             7                                       Mountain View, CA 94040
                                                                                     Telephone: 650 784 4040
                                             8                                       Facsimile: 650 784 4041

                                             9                                       Michael J. Pacelli, pro hac vice
                                                                                     MPacelli@RobinsKaplan.com
                                            10                                       Robins Kaplan LLP
                                                                                     800 LaSalle Avenue, Suite 2800
R OBINS K APLAN LLP




                                            11                                       Minneapolis, MN 55402
            A TTORNEYS A T L AW




                                                                                     Telephone: 612 349 8500
                                            12                                       Facsimile: 612 349 4181
                          M OUNTAIN V IEW




                                            13                                       Samuel J. Strauss
                                                                                     sam@turkestrauss.com
                                            14                                       Turk & Strauss LLP
                                                                                     613 Williamson Street #201
                                            15                                       Madison, WI 53703
                                                                                     Telephone: 608-237-1775
                                            16                                       Facsimile: 608-509-4423

                                            17                                       Attorneys for Plaintiff

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                                    AMENDED CLASS ACTION COMPLAINT
                                                                                     - 13 -                          3:18-CV-04496-JD
